DETAILED ACTION
This Office Action is in response to After Final Amendment filed May 23, 2022.
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 3-6, 19, 20 and 23-26 are allowed, because (a) Liang in view of Ishii et al. and Shanks et al. do not disclose the first and second housing recited in claims 3 and 4 that Applicants argue in the REMARKS filed February 18, 2022 to be distinct from each other, and (b) Liang in view of Ishii et al. and Shanks et al. do not disclose the corner portion of the housing that has a round shape recited in claims 5 and 6 as Applicants argue in the REMARKS filed February 18, 2022.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Watanabe et al. (US 8,602,299)
Filson et al. (US 8,913,771)
Sanford et al. (US 8,023,261)
Murakoso et al. (US 8,014,845)
Wang et al. (US 7,933,123)
Takashima et al. (US 8,223,130)
Dinh et al. (US 7,756,553)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        May 26, 2022